DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding the language in claim 5 referring to the flip-top cap that is intended to be used “for dispensing a flowable dental substance”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh (U.S. Pat. 5,538,151) in view of ITC Packaging (hereinafter “ITC”) (EP 3281759).
	Regarding claim 1, Strasenburgh is considered to be the closest prior art for the subject-matter of claim 1.  Strasenburgh refers to a method of molding monolithically a flip-top cap from a thermoplastic material, the flip-top cap comprising a base from which a dropper nose protrudes and a closure, the base and the closure being hingedly connected to each other by a living hinge for pivoting between a closed position, in which the closure closes the dropper nose, and an open position, in which the dropper nose is uncovered from the closure (cf. Strasenburgh, column 1, lines 10, 30-33, 39-64; column 2, line 48 - line 50; column 3, line 32 - line 33; column 4, line 55 - line 60), but it does not give any details about the method itself.
Strasenburgh in regards to the steps of injection molding the flip-top cap in the open position in an injection molding device; and positioning the closure and the base toward the closed position prior to ejecting the flip-top cap from the injection molding device.
ITC teaches injection molding a flip-flop cap in an open position (cf. ITC, 1.1. & 1.2).  It teaches then to position the closure and the base toward the closed position before ejecting the flip-top cap from the injection molding device (cf. ITC, paragraph 52, 58).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of ITC to mold the flip-top cap in the open position in an injection molding device and position the closure and the base toward the closed position prior to ejecting the flip-top cap from the injection molding device since ITC states in paragraph 10 and 52, that by closing the cap before the plastic has cooled, stress generation can be avoided, and that thereby a longer useful life of the hinged connection can be obtained. 
	Regarding claim 2, Strasenburgh, as modified by ITC, discloses that the closure and base are positioned in the closed position after the thermoplastic has solidified after injection molding but before it has cooled down to room temperature.  (ITC: paragraph 10)
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh and ITC as applied to claim 1 above, and further in view of Stack Teck Systems (hereinafter “Stack”) (WO 2009/111854).
Regarding claims 3 and 4, Strasenburgh, as modified by ITC, discloses that the closure and base are positioned in the closed position after the thermoplastic has solidified after injection molding but before it has cooled down to room temperature (ITC: paragraph 10).  The combination does not specify the time between closing the cap after injection molding.
Stack discloses a process of making seals for packing by injection molding and teaches that the movement of the cap part (the lid) to the closed configuration, should be done as soon as reasonably possibly after forming and before the part has fully cooled (Stack: paragraph 35).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have waited 5 to 10 seconds after injection molding but before positioning the cap in the closed position, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  MPEP 2144.05
Claims 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh (U.S. Pat. 5,538,151) in view of Aptar Group (hereinafter “Aptar”) (WO 2014/189513).
Regarding claim 5, Strasenburgh discloses a monolithically formed flip-top cap from a thermoplastic material, the flip-top cap comprising a base from which a dropper nose protrudes and a closure, the base and the closure being hingedly connected to each other by a living hinge for pivoting between a closed position, in which the closure closes the dropper nose, and an open position, in which the dropper nose is uncovered from the closure (cf. Strasenburgh, column 1, lines 10, 30-33, 39-64; column 2, line 48 - line 50; column 3, line 32 - line 33; column 4, line 55 - line 60) 
Strasenburgh fails to identify any thickness values of the pivot section, as well as the tension spring section.  As a consequence, Strasenburgh fails to disclose that the smallest thickness of the pivot section is greater than the smallest thickness of each of the tension spring sections.
Aptar discloses (abstract; figures 9, 14; page 19, line 15 - line 20) that the thickness of the tension spring can be made the same, smaller or thicker than that of the pivot section, therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the thickness of the tension spring and pivot section, depending on the application. 
Regarding claim 6, Strasenburgh discloses that the tension spring sections (Figs. 3 and 4: 66) protrude from the pivot section and from opposite free ends of the living hinge (50), and in the length dimension connecting the base and the closure.
Regarding claim 7, Strasenburgh discloses that the free ends extend at a distance radially offset relative to the pivot axis. (seen in Fig. 3)
Regarding claim 10, Strasenburgh discloses that the base and the closure are moveable by 180 degrees relative to each other between the closed and open positions.  (seen in Fig. 1)
Regarding claim 11, Strasenburgh discloses that the living hinge provides for a bistable positioning of the base and the closure relative to each other toward either the open position or closed position.  (col. 3, lines 57-60)
Regarding claim 12, Strasenburgh discloses a container (10) capable of containing a flowable dental substance. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh and ITC as applied to claim 1 above, and further in view of Beck (U.S. Pat. 4,638,916).
Regarding claims 8 and 9, Strasenburgh discloses that the living hinge and the pivot section each have a width but do not specify that the width of the pivot section is greater than one half of the width of the living hinge or that the pivot section is 0.6 of the width of the living hinge.
Beck discloses a closure with a snap-type hinge cap and teaches that a hinge may have a length several times its width to provide stability.  (col. 2, ln 55-65)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the width of the pivot section relative to the width of the living hinge to “provide stability.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754